Citation Nr: 9907095	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97 - 17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to September 15, 1994 
for the grant of a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to October 
1954, including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  A Board decision of January 1990 denied entitlement to a 
permanent and total disability rating for pension purposes; 
that decision was not appealed and became final after one 
year.

2.  The veteran reopened his claim for a permanent and total 
disability rating for pension benefits by submitting VA Form 
21-527, received at the RO on September 15, 1994.

3.  No evidence has been submitted which establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled.

4.  The RO's assignment of an effective date of September 15, 
1994 for the grant of a permanent and total disability rating 
for pension benefits is proper.



CONCLUSION OF LAW

An effective date prior to September 15, 1994 for the grant 
of a permanent and total disability rating for pension 
benefits is not warranted.  38 U.S.C.A. § 5110(a) (West 
1991);  38 C.F.R. §§ 3.400,  38 C.F.R. § 3.400(b)(1)(ii)(B) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
prior to September 15, 1994 for the grant of a permanent and 
total disability rating for pension purposes.  It is argued 
that he originally claimed VA nonservice-connected pension 
benefits in April 1982; that the medical conditions for which 
pension benefits were granted by rating decision of September 
1996 were the same disabilities that he suffered at that 
time; and that he is entitled to a retroactive award of VA 
pension benefits from April 1982.  

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991) 
and  38 C.F.R. § 3.400 (1998), the effective date of an 
evaluation and award of VA disability pension benefits based 
on a claim reopened after final disallowance will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991);  
38 C.F.R. § 3.400 (1998).  The effective date of an 
evaluation and award of VA disability pension benefits may 
not be prior to the date entitlement arose.  
38 C.F.R. § 3.400(b)(ii)(1998).  

With respect to claims received on or after October 1, 1984, 
if, within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran. While rating board judgment must be 
applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  For the purposes of this subparagraph, the 
presumptive provisions of § 3.342(a) do not apply.  
38 C.F.R. § 3.400(b)(1)(ii)(B) (1998).  

In this case, the veteran's application to reopen his claim 
for a permanent and total disability rating was received on 
January 15, 1994, and thus falls within the above-described 
category of cases received on or after October 1, 1984.  
Further, the veteran has taken issue with the effective date 
of the grant of permanent and total disability rating, and 
has filed an appeal for a retroactive award, i.e., an 
effective date prior to January 15, 1994, which was received 
at the RO on April 9, 1997.  

However, the veteran has not established that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled.  
To the contrary, the record shows that the veteran's last 
hospitalizations were in July and August 1982, in October and 
November 1985, and in August 1989, and that all were for 
alcohol dependence.  The record shows that a Board decision 
of January 1990 took into consideration the veteran's age, 
education, employment history and each of his disabilities, 
and denied entitlement to a permanent and total disability 
rating for pension purposes.  That decision was not appealed 
and became final after one year. 

Since the Board decision of January 1990, the veteran has 
submitted no evidence of medical treatment for any of his 
disabilities other than a VA outpatient treatment record in 
September 1994 reflecting back pain, and has denied being 
hospitalized.  He reopened his claim for a permanent and 
total disability rating for pension benefits by submitting VA 
Form 21-527, received at the RO on September 15, 1994.  
Further, his testimony at his personal hearing held at the RO 
in November 1997 merely reiterated his age, education, 
employment history and each of his disabilities, and did not 
indicate that any physical or mental disability was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which the veteran became permanently 
and totally disabled.  To the contrary, he testified that he 
washed his four dogs once a week and worked in his back yard.  
He testified that the basis for his claim for an effective 
date prior to September 15, 1994, for the grant of a 
permanent and total disability rating for pension purposes 
was that the medical conditions for which pension benefits 
were granted by rating decision of September 1996 were the 
same disabilities that he had suffered for many years.

At his videoconferenced personal hearing held in June 1998 
before the undersigned Member of the Board sitting at 
Washington, DC, the veteran reiterated his contentions that 
the medical conditions for which pension benefits were 
granted by rating decision of September 1996 were the same 
disabilities that he had suffered for many years.  He argued 
that, as he had suffered the same disabilities since filing 
his original pension claim in April 1982, he should be 
entitled to pension benefits from that date.  While he called 
attention to a cardiac disability, diagnosed as a history of 
myocardial infarction and coronary artery disease, it is 
noted that his cardiovascular examination in July 1996 was 
normal.  His age, education, employment history and each of 
his disabilities were again noted; however, he did not assert 
that any physical or mental disability was so incapacitating 
that it prevented him from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which he became permanently and totally disabled.  Rather, 
he asserted that his limitations were entirely physical.

Analysis

The record shows that the veteran's prior claims for a 
permanent and total disability rating for pension purposes, 
including that filed in April 1982 and all subsequent claims, 
were denied by the RO, and that those adverse determinations 
were upheld by Board decisions of March 1984 and January 
1990.  According, those prior RO decisions denying 
entitlement to a permanent and total disability rating for 
pension purposes were subsumed into the Board decisions of 
March 1984 and January 1990 and, in the absence of allegation 
of error, those decisions remain final.  

The Board's finds that the veteran has submitted no evidence 
or argument to support a belief that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled.  
Additionally, the Board notes that the veteran has not raised 
or addressed that issue in his written statements or in his 
testimony.  In the absence of competent medical evidence 
which establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the Board finds that the 
veteran does not meet the regulatory criteria for 
consideration of an effective date prior to September 15, 
1994 under the provisions of  38 C.F.R.  § 3.400(b)(1)(ii)(B) 
(1998).  

Accordingly, the effective date of the grant of a permanent 
and total disability rating for pension purposes is 
controlled by  38 U.S.C.A. § 5110(a) (West 1991) and  
38 C.F.R. § 3.400 (1998), which provide that the effective 
date of an evaluation and award of VA disability pension 
benefits based on a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991);  38 C.F.R. § 3.400 (1998).  The date 
of receipt of claim is September 15, 1994.

Based upon the foregoing, the Board finds that the effective 
date assigned by the RO is correct and appropriate, and that 
an effective date prior to September 15, 1994 for the grant 
of a permanent and total disability rating for pension 
purposes is not warranted.  



ORDER

An effective date prior to September 15, 1994 for the grant 
of a permanent and total disability rating for pension 
purposes is denied.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

